Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000901
                                                          15-JUL-2014
                                                          08:19 AM
                            SCWC-12-0000901

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           In the Matter of

         INTERNATIONAL UNION OF PAINTERS AND ALLIED TRADES,
                 PAINTERS LOCAL UNION 1791, AFL-CIO,
                Petitioner/Union-Plaintiff-Appellant,

                                  vs.

                ENDO PAINTING SERVICE, INC. (2011-016),
                 Respondent/Employer-Defendent-Appellee


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000901; S.P. NO. 12-1-0250)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Union-Appellant International Union of

 Painters and Allied Trades, Painters Local Union 1791, AFL-CIO’s

 application for writ of certiorari, filed May 31, 2014, is hereby

 rejected.

               Dated: Honolulu, Hawai#i, July 15, 2014.

 Rebecca L. Covert,                /s/ Mark E. Recktenwald
 Herbert R. Takahashi,
 and Davina W. Lam                 /s/ Paula A. Nakayama
 for petitioner
                                   /s/ Sabrina S. McKenna
 Cid H. Inouye
 Kristi L. Arakaki                 /s/ Richard W. Pollack
 for respondent
                                   /s/ Michael D. Wilson